DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Examiner acknowledges applicants’ claim of priority to U.S. Provisional Patent Application 62/892,137, filed August 27, 2019.

Remarks
Claims 1 – 20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohlmeier, et al., U.S. PG-Pub. No. 2016/0267166, (hereafter, “Kohlmeier”).

As to Claim 1, Kohlmeier discloses: a method comprising:
receiving a request to identify one or more vertices of a first vertex type in a graph associated with one or more of attributes ([0044], referring to search criteria used to identify nodes having metadata that meet the search criteria);
identifying a one or more index vertices associated with the one or more attributes, wherein the one or more index vertices is associated with one or more second vertex types ([0045], referring to node types and the traversal along graph edges to identify associated nodes);
identifying the one or more vertices in the graph with edges that couple to the one or more index vertices ([0045], referring to the identification of nodes indirectly related to the starting node).

As to Claim 2, Kohlmeier discloses: vertices of the first vertex type are indexed using a first attribute type different from attribute types associated with the one or more attributes ([0044], referring to the identification of a starting node on the basis of search criteria, and [0062], referring to the identification of other node types on the basis of size, number of edges, etc.).

As to Claim 3, Kohlmeier discloses: wherein the graph comprises data instance vertices of the first vertex type and index vertices of other vertex types ([0061], referring to the function of the refiner 402, which eliminates certain nodes based on particular criteria, one of which includes a distinction between different physical attributes of each node).

As to Claim 4, Kohlmeier discloses: for each index vertex in the one or more index vertices, generating a flag for any of the data instance vertices coupled to the index [0046] – [0047], referring to the identification of indirectly related nodes and how they are arranged into output)

As to Claim 5, Kohlmeier discloses: wherein the flags indicate a quantity of the one or more index vertices coupled to a data instance vertex in the graph ([0056], referring to the use of a link overlap to measure node similarity by a quantitative measurement).

As to Claim 6, Kohlmeier discloses: wherein identifying the one or more vertices in the graph with edges that couple to the one or more index vertices comprises: (a) for a first index vertex of the one or more index vertices, identifying a first subset of the data instance vertices coupled to the first index vertex; (b) after identifying the first subset and for a second index vertex of the plurality of index vertices, identifying a second subset of the data instance vertices from the first subset of the data instance vertices that is coupled to the first vertex and the second vertex; (c) determine whether a subset of data instance vertices has been identified for each vertex in the one or more index vertices; (d) in response to determining that a subset of data instance vertices has not yet been identified for each vertex in the one or more index vertices, repeating steps (b) and (c) with the second index vertex as the first index vertex, the second subset as the first subset, and a new index vertex of the one or more index vertices as the second index vertex; and (e) in response to determining that a subset of data instance vertices has been identified for each vertex in the one or more index vertices, identifying the second subset of the data instance vertices as the one or more vertices ([0032] – [0039, referring to the process by which ICCs are identified. Subsets (cliques) of nodes are repeatedly identified if they meet the starting constraints.).

As to Claim 7, Kohlmeier discloses: wherein the data instance vertices each comprise attribute types, wherein the data instance vertices are indexed using a first attribute type of the one or more attribute types, and wherein the index vertices are indexed using different attribute types from the first attribute type ([0061], referring to certain nodes being found on the basis of their metadata attributes, and nodes being removed from the ICCs on the basis of their physical properties).

As to Claim 8, Kohlmeier discloses: causing, for display, one or more attributes associated with the one or more vertices to respond to the request ([0046], referring to the various formats of output that may be generated).

As to Claim 9, Kohlmeier discloses: identifying the request from an obtained query to the graph; and processing one or more attributes in the one or more vertices to generate a response to the query ([0046], referring to the various formats of output that may be generated).

As to Claim 10, Kohlmeier discloses: a computing apparatus comprising: one or more non-transitory computer readable storage media; a processing system operatively coupled to the one or more non-transitory computer readable storage media; and program instructions stored on the one or more non-transitory computer readable storage media (Figs. 8 and 9, showing such systems and media) to, when executed by the processing system, direct the processing system to:
[0044], referring to search criteria used to identify nodes having metadata that meet the search criteria);
identify one or more index vertices associated with the one or more attributes, wherein the one or more index vertices is associated with one or more second vertex types ([0045], referring to node types and the traversal along graph edges to identify associated nodes); and
identify the one or more vertices in the graph with edges that couple to the one or more index vertices ([0045], referring to the identification of nodes indirectly related to the starting node).

As to Claim 11, Kohlmeier discloses: wherein the one or more vertices of the first vertex type are indexed using a first attribute type different from attribute types associated with the one or more attributes ([0044], referring to the identification of a starting node on the basis of search criteria, and [0062], referring to the identification of other node types on the basis of size, number of edges, etc.).

As to Claim 12, Kohlmeier discloses: wherein the graph comprises data instance vertices of the first vertex type and index vertices of other vertex types ([0061], referring to the function of the refiner 402, which eliminates certain nodes based on particular criteria, one of which includes a distinction between different physical attributes of each node).

As to Claim 13, Kohlmeier discloses: for each index vertex in the one or more index vertices, generating a flag for any of the data instance vertices coupled to the index [0046] – [0047], referring to the identification of indirectly related nodes and how they are arranged into output)

As to Claim 14, Kohlmeier discloses: wherein the flags indicate a quantity of the one or more index vertices coupled to a data instance vertex in the graph ([0056], referring to the use of a link overlap to measure node similarity by a quantitative measurement).

As to Claim 15, Kohlmeier discloses: wherein identifying the one or more vertices in the graph with edges that couple to the one or more index vertices comprises: (a) for a first index vertex of the one or more index vertices, identifying a first subset of the data instance vertices coupled to the first index vertex; (b) after identifying the first subset and for a second index vertex of the one or more index vertices, identifying a second subset of the data instance vertices from the first subset of the data instance vertices that is coupled to the first vertex and the second vertex; (c) determine whether a subset of data instance vertices has been identified for each vertex in the one or more index vertices; (d) in response to determining that a subset of data instance vertices has not yet been identified for each vertex in the one or more index vertices, repeating steps (b) and (c) with the second index vertex as the first index vertex, the second subset as the first subset. and a new index vertex of the one or more index vertices as the second index vertex; and (e) in response to determining that a subset of data instance vertices has been identified for each vertex in the one or more index vertices, identifying the second subset of the data instance vertices as the one or more vertices ([0032] – [0039, referring to the process by which ICCs are identified. Subsets (cliques) of nodes are repeatedly identified if they meet the starting constraints.).

As to Claim 16, Kohlmeier discloses: cause, for display, one or more attributes associated with the one or more vertices to respond to the request ([0046], referring to the various formats of output that may be generated).

As to Claim 17, Kohlmeier discloses: identify the request from an obtained query to the graph; process one or more attributes in the one or more vertices to generate a response to the query ([0046], referring to the various formats of output that may be generated).

As to Claim 18, Kohlmeier discloses: generate a display of the response to the query ([0150], referring to the display of a target article and the corresponding one or more connecting topics).

As to Claim 19, Kohlmeier discloses: an apparatus comprising: one or more non-transitory computer readable storage media; and program instructions stored on the one or more non-transitory computer readable storage media (Figs. 8 and 9, showing such an apparatus) that, when executed by a processing system, direct a processing to:
receive a request to identify one or more vertices of a first vertex type in a graph, wherein the request indicates one or more attributes associated with the one or more vertices, wherein the graph comprises data instance vertices of the first vertex type and index vertices of other vertex types ([0044], referring to search criteria used to identify nodes having metadata that meet the search criteria; and [0061], referring to the function of the refiner 402, which eliminates certain nodes based on particular criteria, one of which includes a distinction between different physical attributes of each node);
identify one or more the index vertices associated with the one or more attributes ([0045], referring to node types and the traversal along graph edges to identify associated nodes);
identify the one or more vertices in the graph with edges that couple to the one or more index vertices ([0045], referring to the identification of nodes indirectly related to the starting node).

As to Claim 20, Kohlmeier discloses: wherein the data instance vertices are indexed using a first attribute type different from attribute types associated with the one or more attributes ([0044], referring to the identification of a starting node on the basis of search criteria, and [0062], referring to the identification of other node types on the basis of size, number of edges, etc.).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NIRAV K KHAKHAR/Examiner, Art Unit 2167    

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167